802 F.2d 460
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appelleev.JOHN MERCY, Defendant-Appellant
No. 86-5274.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1986.

1
Before:  ENGEL and GUY, Circuit Judges, and SUHRHEINRICH, District Judge

ORDER

2
Defendant has appealed from a pre-trial detention order, pending his trial in the United States District Court for the Western District of Kentucky.


3
This court has been advised by the district court that the defendant has entered a plea of guilty, which plea was accepted, and has been sentenced accordingly.  In light of these developments which render moot the instant appeal, it is


4
ORDERED that the appeal be, and it hereby is, dismissed.